Citation Nr: 0024950	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the right humerus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  An unappealed rating decision in August 1972 denied the 
veteran's claim of entitlement to service connection for a 
fracture of the right humerus.

2.  The evidence submitted since August 1972 consists of 
medical treatment records showing recent treatment for right 
elbow symptomatology, and various statements from the 
veteran.


CONCLUSION OF LAW

The evidence received since the August 1972 rating decision 
is not new and material, and the veteran's claim for service 
connection for residuals of a fracture of the right humerus 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he has submitted new 
and material evidence sufficient to reopen his claim for 
service connection for residuals of a fracture of the right 
humerus, and that the claim should be granted.  

In August 1972, the RO denied service connection for a 
fracture of the right humerus (elbow).  The RO determined 
that the veteran had fractured the right humerus in 
childhood, and there was no evidence of aggravation of the 
disorder in service.  The veteran was notified of the RO's 
decision in August 1972.  He did not file notice of 
disagreement and substantive appeal and the decision became 
final.  See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999); Person v. Brown, 5 Vet. 
App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Hodge, supra. The first step is to determine whether new and 
material evidence has been received, under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107 has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  At the time of the August 1972 RO denial, the 
evidence consisted of the veteran's service medical records 
and the report from a June 1972 VA examination that contained 
a diagnosis of healed fracture, right elbow.  Evidence 
submitted since August 1972 consists of VA treatment records 
from March 1998 indicating treatment for degenerative joint 
disease in the right elbow secondary to trauma, and various 
statements submitted by the veteran in which he recounts that 
he aggravated his right elbow injury in service.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The RO 
denied the claim in August 1972 on the grounds that the 
veteran had fractured his right elbow prior to service and 
there no competent evidence that his preexisting disorder had 
been aggravated by service.  The evidence presented since 
August 1972 is not material to the issue of inservice 
occurrence or aggravation of the disability at issue here.  
The VA treatment records are cumulative of evidence 
previously of record which established that the veteran had a 
right elbow disorder, and the veteran's statements are 
cumulative of his earlier assertion that the disorder was 
aggravated in service.  This evidence, whether by itself or 
in connection with evidence already of record, is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim, because it does not tend to 
prove in service occurrence or inservice aggravation of any 
right elbow disorder during the veteran's period of active 
service.  Accordingly, the Board concludes that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a fracture of the right humerus.








ORDER

The appeal is denied.



		
NADINE W. BENJAMIN
Acting Member, Board of Veterans' Appeals



 

